Citation Nr: 0217481	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  00-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen claims for service connection for hearing loss and a 
right knee disability.

4.  Entitlement to service connection for sinusitis 
secondary to service-connected residuals of a malar bone 
fracture.

5.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1958 to 
April 1961, from October 1961 to October 1964, and from July 
1974 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.


REMAND

In a VA Form 9 dated April 18, 2000, the veteran indicated 
that he did not want a Board hearing.  However, in VA Forms 
9, dated August 1, 2000, and September 6, 2000, he indicated 
that he did want a Board hearing at a local VA office before 
a member, or members, of the Board.  In a report of contact 
signed by the veteran's national service officer, on May 13, 
2002, it was indicated that the veteran had been contacted 
on May 13, 2001, and was willing to forego the VA hearing 
process.  In October 2002, the Board requested that the 
veteran clarify whether he wanted a hearing.  Later that 
same month, the veteran responded that he wanted a 
videoconference hearing before a member of the Board at the 
VARO.  The record does not reflect that he has been afforded 
the opportunity for a videoconference hearing.

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be scheduled for a 
videoconference hearing following the 
usual procedures set forth under 
38 C.F.R. § 20.700(e) (2002).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in the 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in REMAND status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); See also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


